Citation Nr: 1105308	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-23 672	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hay fever or allergic 
rhinitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) or asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1976.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In December 2010, the Veteran submitted additional written 
evidence without a waiver of RO consideration.  The Board finds 
that a remand for consideration by the agency of original 
jurisdiction (AOJ) is not warranted.  The evidence consists of 
statements by the Veteran, an article on asthma, and copies of 
service treatment records (STRs).  The Board finds that the 
statements by the Veteran are redundant of previous statements 
and the STRs are already contained in the claims file.  Although 
the article discusses asthma, it does not relate specifically to 
the Veteran, and is not combined with any opinion of a medical 
professional.  See Sacks v. West, 11 Vet. App. 314 (1998) 
(generally, an attempt to establish a medical nexus to a disease 
or injury solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim); thus, it is not probative of the respiratory issue on 
appeal.  




FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record, that the 
Veteran's bilateral hearing loss disability is causally related 
to active service.

2.  The Veteran's statements regarding when he was issued ear 
protection in service are less than credible.

3.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record, that the 
Veteran's tinnitus is causally related to active service.

4.  The evidence of record reflects that the Veteran had hay 
fever/allergic rhinitis prior to entrance into service.

5.  The Veteran is less than credible with regard to any 
contention that he did not have hay fever/allergic rhinitis prior 
to active service. 

6.  The competent and credible evidence of record reflects that 
the Veteran's pre-existing hay fever/allergic rhinitis was not 
aggravated by active service.

7.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record, that the Veteran 
has COPD/asthma causally related to active service.

8.  The competent clinical evidence of record reflects that the 
Veteran's COPD was initially demonstrated years after service, 
and has not been shown by competent clinical evidence to be 
causally related to the Veteran's active service.

9.  The Veteran is less than credible with regard to the onset 
date of his respiratory disability, diagnosed as COPD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

3.  Pre-existing hay fever/allergic rhinitis was not chronically 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.380 (2010).

4.  COPD and/or asthma was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in October 2004, VA informed 
him of what evidence was required to substantiate the claim of 
entitlement to service connection for hay fever/rhinitis.  In May 
2005 correspondence to the Veteran, VA informed him of what 
evidence was required to substantiate the claims of entitlement 
to service connection for hearing loss, tinnitus, and COPD.  The 
October 2004 and May 2005 correspondence notified the Veteran of 
his and VA's respective duties for obtaining evidence.  VA 
correspondence to the Veteran in December 2006 informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.  

In Pelegrini, 18 Vet. App. at 112, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in July 2010, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's STRs, private and VA treatment and examination records, 
and the Veteran's statements in support of his claims, to include 
his testimony at a Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims for which VA has a further 
duty to obtain.  

At the November 2010 Board hearing, the Veteran testified that he 
did not believe that any private providers that he had seen for 
his hearing were still in business.  Moreover, he testified that 
he did not receive any treatment from any audiologists.  He 
further testified that he believed that VA had his records for 
any pulmonary disability.  The Veteran's accredited 
representative requested that all medical information from Phu 
Cat, South Vietnam between 1969 and 1970 for his hospitalization 
be obtained.  The Board notes that the Veteran testified that he 
did not know whether he was treated for his skin or for his 
breathing, and did not provide any further details as to a date 
of any hospitalization in Vietnam.  The record reflects that the 
Veteran served in Vietnam from 1969 through January 1970 and was 
treated for skin infections, upper respiratory infection/sore 
throat, and diarrhea.  There is no indication, from the Veteran's 
STRs, that he was treated or hospitalized for asthma or COPD.  
The claims folder includes June 1971 STRs which reflect the 
Veteran was admitted for seven days for a skin infection, had 
previously been hospitalized for a sore throat in January 1971, 
and had been hospitalized six times for a herpes infection of the 
eye.  The report is negative for hospitalization for any 
breathing complaints.  The Veteran's September 1969 report of 
medical history while at Phu Cat, Vietnam reflects that the 
Veteran specifically denied asthma, chronic cough, or shortness 
of breath.  The Veteran testified that there could be medical 
records, other than those associated with the claims file, but he 
could not provide specifics as to these records.  He further 
testified that no provider had ever provided an opinion that his 
respiratory disability was causally related to active service.  

The Veteran was provided with 60 days from the date of the 
hearing to provide any additional evidence regarding the claims.  
The record does not reflect that he submitted any additional 
medical records or provided any additional information which the 
AOJ could use to obtain additional records.  Based on the 
Veteran's inability to definitively state he was hospitalized in 
service for respiratory complaints, an inability to provide any 
time frame, other than twelve months, the STRs of record which do 
not reflect any reports of hospitalization, and the Veteran's 
lack of information regarding any additional treatment records, 
the Board finds that VA does not have any further duty to attempt 
to obtain any additional medical records. 

At the Board hearing, the accredited representative contended 
that evidence from a 1971 motorcycle accident might support his 
claim for entitlement to service connection for tinnitus.  The 
Board finds that attempts to obtain such evidence are not 
warranted.  A 1973 Hearing Conservation Data record reflects that 
the Veteran reported tinnitus after a 1971 motorcycle accident.  
As the Veteran is competent to report that he had tinnitus in 
1971, there is no evidence to dispute this assertion, and the 
contemporaneous records support this assertion, the Board finds 
that the Veteran had tinnitus in service following a motorcycle 
accident.  Therefore, further records regarding the accident are 
not needed, and a remand to attempt to obtain any such records 
would not benefit the Veteran. 

VA examinations and opinions were obtained in April 2010 (hay 
fever/allergic rhinitis, respiratory disability) with an addendum 
in June 2010, and in January 2006 (hearing loss 
disability/tinnitus).  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations/opinions obtained in this 
case are more than adequate.  The opinions consider the pertinent 
evidence of record, to include the claims file, the statements of 
the Veteran regarding in-service trauma and post service medical 
complaints, pulmonary function tests, and audiological tests.  
Rationale was provided for the opinions given.  The Board notes 
that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  In the 2006 VA 
examination report, the examiner noted that the Veteran reported 
that he has difficulty hearing conversations and notices ringing 
worse at night or when it is quiet.  Thus, it is established that 
the VA examiner did consider the functional effects caused by the 
hearing disability.  Moreover, the Board notes that the rationale 
for such a requirement is that the functional effects are for 
consideration in rating the disability.  The Board finds, in the 
decision below, that service connection for bilateral hearing 
loss disability is not warranted, therefore, the requirements of 
Martinak are moot.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

Generally, to prove service connection, a claimant must submit 
(1) evidence of a current disability, (2) evidence of in-service 
incurrence or aggravation of an injury or disease, and (3) 
evidence of a nexus between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss disability or tinnitus, as an organic 
disease of the nervous system, becomes manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

The Board notes that diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so existent, 
a comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress or 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2010).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.



Hearing loss disability

The Veteran avers that he has bilateral hearing loss as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability. 

The evidence of record includes a January 2006 VA examination 
report.  The report revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
60
LEFT
25
30
70
70
70

The January 2006 VA examination report reflects that the Veteran 
does have current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran contends that he was exposed to loud noise while working 
on the flight line for six years.  The Veteran's DD 214s indicate 
that his military occupational specialty (MOS) from February 1968 
to October 1970 was an aircraft maintenance specialist, and from 
October 1970 to March 1976 was a precision photographic systems 
technician, with a secondary MOS of an airplane mechanic.  The 
Board finds that exposure to loud noise in service, to include 
training, is consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board 
finds that the second element of a service connection claim, 
injury in service, has been met.

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

The evidence of record includes the Veteran's September 1967 
report of medical examination for enlistment purposes.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
--
-5
LEFT
5
5
0
--
-5

The Board has acknowledged that service department records dated 
prior to November 1, 1967 are presumed to use the ASA standard, 
rather than the current ISO standard.  Conversion to ISO units is 
accomplished by adding 15 decibels to the ASA units at 500 Hertz, 
10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 
Hertz, and 5 decibels to the ASA units at 4000 Hertz.  When 
converted, the Veteran's results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
--
0
LEFT
20
15
10
--
0

The evidence of record also includes a "Hearing Conservation 
Data" record, dated in May 1968.  The record reflects that ASA 
standards were used.  The report reflects the following results 
when converted to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
20
15
15
10
5

The Board notes that the hearing Conservation Data record 
indicates a hearing loss at the 6000 Hz. level; however, a pre-
existing hearing loss at the 6000 Hz. was also shown on the 
September 1967 audiological results card.  

The May 1968 Hearing Conservation Data record states that the 
Veteran's primary work area was the flight line and hanger shop.  
It was noted that ear protection had not been worn.  The record 
further reflects "this individual was issued ear plugs and 
instructed to wear them."   

The evidence of record also includes a March 1973 Hearing 
Conservation Data record which reflects that the results were 
reported using the newer ISO/ANSI standard.  The results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
15
LEFT
25
15
15
20
20

The record reflects that ear protection was worn, and that the 
Veteran's primary work area was the flight line.  

Finally, the Veteran's STRs include a July 1975 report of medical 
examination for separation purposes.  The results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
5
0
0
5
5

The record also reflects a hearing loss at the 6000 Hertz, 
however, as noted above, a hearing loss was noted on entrance.  
Moreover, hearing loss disability for VA purposes is based on the 
frequencies of 5-00 to 4000 Hertz, and not on 6000 Hertz.  
38 C.F.R. § 3.385.  

The July 1976 VA examination report for separation purposes 
reflects a history of numerous conditions, to include fracture of 
a hand, eye trouble, cyst removal, painful left elbow, chest 
pains associated with fractured rib, hay fever, and skin disease.  
The Board notes that hearing loss complaints are not listed.  In 
addition, the Veteran's ears were noted to be negative for 
problems.  Thus, the record does not reflect that the Veteran had 
hearing loss at separation despite the results of the hearing 
test in March 1973. 

The Board notes the Veteran's statements that he was not provided 
any hearing protection while he was in the Air Force and also his 
testimony that he was not provided any kind of hearing protection 
until the last part of his eight year service.  However, such 
statements contradict the objective evidence of record, and are 
less than credible.  As noted above, the May 1968 Hearing 
Conservation Data record states that the Veteran was issued ear 
plugs and instructed to wear them.  The March 1973 Hearing 
conservation Data record reflects that ear protection was worn.  
The Board finds that this evidence, which is more contemporaneous 
in time to the actual time in service, is more probative than the 
Veteran's statements made approximately 40 years later.  The 
conservation record reflects that the Veteran was issued hearing 
protection, and instructed to wear it, within three months after 
entrance into service.   

A July 2001 private audiology record reflects that the Veteran 
had normal to moderately-severe mid to high frequency slightly 
asymmetrical sensorineural hearing loss of the left ear, which 
appeared to be noise related of some type.  The right ear 
revealed very mild high frequency sensorineural hearing loss.  It 
was noted that the Veteran did not recall why asymmetrical 
sensorineural hearing loss for the left ear exists and further 
investigation as to the asymmetry was recommended.  The record 
does not reflect that further revaluation was done.

In January 2006, the Veteran underwent a VA examination.  The 
examiner stated that it was not as least as likely as not that 
the Veteran's hearing loss was related to military noise 
exposure.  The examiner's opinion was based, in part, on the 
Veteran's entrance and separation audiological results.

The Board also acknowledges that VA regulations do not 
necessarily preclude service connection for hearing loss that 
first met the 38 C.F.R. § 3.385 requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the 
present claim, there is no clinical opinion which supports a 
causal relationship between the Veteran's current hearing loss 
disability and active service.

The earliest post service diagnosis of hearing loss is the July 
2001 record, which is approximately 25 years after separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., worse 
ability to hear).  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  To this extent, the Board finds that the Veteran is 
competent to report that he has current trouble hearing.  
However, with regard to continuity of symptomatology since 
service, the Veteran testified at the 2010 Board hearing that he 
was not even aware that he had a hearing problem until maybe 
"six or eight years ago".  The January 2006 VA examination 
report reflects that he reported "difficulty hearing 
conversation for the past six years", but that he had been told 
before six years ago that he was losing his hearing.  These time 
periods correspond generally with the Veteran's July 2001 private 
examination.  

Thus, the competent evidence of record, which consistent of the 
Veteran's testimony as to when he noticed hearing loss and the 
medical records, reflects that the earliest time which the 
Veteran noticed hearing loss or had hearing loss diagnosed was 
more than two decades after separation from service.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss disability.  The medical evidence is 
against a finding that the Veteran's hearing loss disability is 
related to service. 

Additionally, the Board notes that there is no objective evidence 
that sensorineural hearing loss manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, hearing loss was 
first documented many years after service.  Thus, service 
connection is not warranted for a hearing loss disability on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the Veteran may sincerely believe that his 
bilateral hearing loss disability warrants service connection.  
However, the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion as 
to medical diagnosis or causation as is necessary in this 
instance.  As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu, 2 Vet. 
App. at 494-95.  In addition, he has not averred that he has had 
hearing loss since service, and there is no clinical nexus 
between the Veteran's current hearing loss disability and active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service.  The Board notes that the Veteran is competent to attest 
to factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington, 19 Vet. 
App. at 368.  To this extent, the Board finds that the Veteran is 
competent to report that he has current tinnitus.

The Board finds that the second element of a claim for service 
connection has also been met.  As noted above, the Veteran's 
exposure to loud noise in service is conceded as consistent with 
the circumstances of his service working on the flight line.  38 
U.S.C.A. § 1154(a).  In addition, the Board notes that a March 
1973 Hearing Conservation Data record reflects that the Veteran 
reported having experienced tinnitus after a head injury, with 
unconsciousness, after a motorcycle accident in 1971.  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

A January 2006 VA examination report reflects the opinion of the 
VA examiner that the Veteran's tinnitus was not as least as 
likely as not related to acoustic trauma in service.  In 
addition, the VA examiner noted that the tinnitus from the 
motorcycle accident appeared to have resolved itself.  The VA 
examiner's opinion was based on the Veteran's statement to the 
examiner that he first noticed the tinnitus approximately five to 
six years earlier (approximately 2000 to 2001).  The Veteran's 
testimony at the Board hearing is consistent with the statements 
he made to the VA examiner (i.e. that his tinnitus in service 
resolved itself, and he did not have tinnitus until many years 
later).  The Veteran testified that the tinnitus returned in the 
"last few years".  The Veteran's reports of when the tinnitus 
returned post service, corresponds to the approximate time he 
noticed a hearing loss.  Thus, the evidence reflects that any 
current tinnitus is not related to the tinnitus experienced in 
service, and any tinnitus after service began more than two 
decades after separation from service.  The Veteran's July 1975 
report of medical examination for separation purposes reflects 
normal ears upon clinical evaluation, and is negative for any 
complaints of tinnitus.   The evidence does not show a continuity 
of symptomatology since service, tinnitus within one year after 
service, or a clinical opinion causally relating the Veteran's 
current tinnitus to active service. Thus, service connection for 
tinnitus is not warranted on a direct or presumptive basis.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

Hay fever / allergic rhinitis

The Veteran avers that he has hay fever or allergic rhinitis as a 
result of active service.  

The Veteran's September 1967 report of medical examination for 
enlistment purposes reflects that he reported that he had hay 
fever.  He also noted that family members had hay fever, asthma 
and/or hives.  The physician's notes reflect that the Veteran had 
self-diagnosed hay fever.  As the Veteran's hay fever was noted 
at the time of his enlistment, the presumption of soundness on 
induction does not attach, and service connection may be 
considered only on the basis of aggravation of hay fever in 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If a presumption of 
aggravation under section 1153 arises, due to an increase in a 
disability in service, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's September 1969 report of medical examination for 
initial flying purposes reflects that he reported that he had had 
hay fever.  He also noted that his mother had hay fever.  

A December 1974 consultation for dermatitis record reflects that 
the Veteran has a history of allergies to dogs, cats, and pollen, 
and hay fever and asthma with a history of skin rashes at age 18.  
It was also noted that his mother and younger sibling had hay 
fever.  

The Veteran's July 1975 report of medical examination for 
separation purposes reflects that his nose and sinus were noted 
to be normal upon clinical evaluation.  The report notes that the 
Veteran had hay fever associated with asthma, adequately 
controlled with medications, with no complications and no 
sequelae.

The Veteran's STRs consist of more than 50 records of complaints 
and treatment for skin problems, eye infections, sore throats, 
strep throat, and upper respiratory infections.  The reports are 
negative for complaints of hay fever and allergic rhinitis, with 
the exception of noting the history of such. 

The April 2010 VA examination report reflects that the Veteran 
reported that he felt that he may have had allergic rhinitis 
"perhaps even before service."  It was noted that his history 
was somewhat vague.  He further reported that when he had his hay 
fever symptoms, he did not take any treatment and his symptoms 
seemed to him to be quite mild.  He reported that he does not 
take any medication for his rhinitis and did not take any 
medications at any time.  The Veteran further reported to the 
examiner that during service, his work did not aggravate his 
nasal complaints.  The examiner opined that the Veteran's 
rhinitis was not made permanently worse by any exposure in 
service and that his rhinitis has not been permanently worsened 
beyond the natural progression of the condition.  

The Veteran's STRs and his statements to the April 2010 VA 
examiner are consistent with a finding that his hay fever pre-
existed service and was not aggravated by service.  The evidence 
of record does not show that the Veteran's pre-existing hay fever 
chronically increased in severity during service.  To the 
contrary, the April 2010 VA medical record reflects that the 
Veteran reported that his work in the service did not aggravate 
his nasal complaints.

The Veteran testified at the Board hearing as follows:

Well, I remember when -when they questioned me on that 
(pre-existing hay fever), and they said, "Well, did 
you ever have any allergies as a child?" I said, 
"Well, I suppose I did have allergies."  And they 
almost put the words in my mouth:  "Well, did you 
have hay fever?  Did you have this and that?"  And at 
the time, I said, "Well, I've always had breathing 
problems, so I guess you could call it hay fever."  I 
was basically just going along with their suggestions.

He further stated, 

I just went under the assumption everybody has 
allergies.  So I'm-I'm not saying I've never had 
anything wrong with me.  I had allergies just like 
everybody else.  Uh, I'm allergic to poison ivy; I'm 
still allergic to poison ivy.  But, uh eyes and stuff 
get a little bit stuffy whenever they're, uh, cutting 
hay and things like that.  But nothing exceptional.  
Nothing that I would take extreme notice of. . . . In 
fact, as far as allergies, I'm probably much better 
than most people.  I'm not that affected by most of 
[them] . . ."

The Board finds any contention by the Veteran that he did not 
have hay fever prior to service to be less than credible.  
Although the Veteran states that "they almost put words in my 
mouth", he does not specifically state which examination he is 
referring to.  He specifically checked the box marked "hay 
fever" on his September 1967 entrance examination, and reported 
to the examiner "hay fever".  He also reported to the April 
2010 VA examiner that he may have had hay fever prior to service.  
He also reported to a separate April 2010 VA examiner (See VA 
examination report for COPD/asthma) that he did not recall having 
any problems with asthma as a child, although he did have allergy 
and hay fever symptoms.  Finally, he testified that he had always 
had breathing problems.  In any case, hay fever was noted by the 
examiner when the Veteran entered active service.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for hay 
fever or allergic rhinitis disability.  The evidence is against a 
finding that the Veteran's has a hay fever/rhinitis disability 
related to service, to include aggravation of a pre-existing 
disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

COPD / asthma

The Veteran avers that he has COPD and/or asthma as result of 
active service.  As noted above, the first element of a claim for 
service connection is that there must be evidence of a current 
disability.  The claims folder includes an April 2010 VA 
examination report with a June 2010 addendum.  The April 2010 VA 
examination report reflects a diagnosis of "most likely smoking 
related chronic bronchitis."  Therefore, the Board finds that 
the Veteran has a current disability.

The April 2010 VA examiner opined that the Veteran has severe 
disabling chronic bronchitis that is more likely than not due to 
his history of cigarette smoking and not related to his military 
service or chemical exposures while in service.  The opinion was 
based, in part, on the Veteran's STRs, and private and VA medical 
records which support a diagnosis of smoking related chronic 
bronchitis.  The June 2010 VA examination report addendum 
reflects that the examiner found, based on a review of the STRs 
and private medical records, that the notation of asthma in 
service was in error and that the Veteran's problems with chronic 
bronchitis and emphysema were not more likely than not related or 
had their origin with the episode of wheezing he had in service.

The Veteran's September 1967 report of medical examination for 
enlistment purposes reflects that he reported that he had never 
had asthma.  He reported that he had occasionally had sore 
throats.  His lungs and chest were noted to be normal upon 
clinical evaluation.  A September 1969 report of medical 
examination for initial flying purposes reflects that he reported 
that he had never had asthma.  The STRs are positive for numerous 
reports of upper respiratory infections, sore throats, and 
difficulty with tonsils.  An October 1972, the Veteran was seen 
for a cold and sore throat.  Upon clinical examination, it was 
noted that the Veteran had a runny nose, large but not infected 
tonsils, increased nodes, and diffuse wheezes in the chest.  The 
impression was upper and lower respiratory infections.  The 
Veteran was discharged with antibiotics.  A December 1974 
dermatology consultation reflects that the Veteran had a history 
of allergies, hay fever, and asthma with a history of skin rashes 
since age 18.  The Veteran's July 1975 report of medical 
examination for separation purposes notes that the Veteran had 
hay fever associated with asthma, adequately controlled with 
medications, with no complications and no sequelae.  The report 
reflects the Veteran's lungs and chest were normal upon clinical 
evaluation.  

Post service, a February 1979 private medical record reflects the 
Veteran had complaints of strep throat, his lungs were clear.  
The Veteran testified at the Board hearing that he thinks he 
first sought treatment for his asthma or COPD in 1978 or 1979.  
He testified that he used an inhaler in service; however, he also 
testified that he did not have a prescription for one; thus, 
indicating that an inhaler was not in use for the years following 
separation from service.  (The Veteran testified that he used 
"Theo-Dur", which is a prescription medication).  The earliest 
clinical evidence of a prescription inhaler is in 1985, 
approximately ten years after separation from service. 

Private medical records in July 1980, December 1980, and April 
1985 reflect bilateral inspiratory wheezes.  Private medical 
records in June 1984 and September 1986 reflect mild bilateral 
bronchospasm.  Private medical records from 1985 to 1995 reflect 
Proventil inhaler usage.  Records in 1990 reflect bronchitis and 
coarse lungs with inspiratory wheeze.  Records from 2001 to 2003 
reflect shortness of breath, and the use of the medications 
"Flovent" and "Advair".  None of the records reflects that the 
Veteran had COPD or asthma since service.  Medical records and 
correspondence from 2001 to present, to include pulmonary 
function testing results, reflect that the Veteran had COPD. 

The earliest post-service diagnosis of COPD/asthma is 
approximately 15 years after separation from service.  The first 
post-service mention of wheezing is in July 1980, approximately 4 
years after separation from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d at 1333.

The Veteran reported at the April 2010 VA examination that he had 
difficulty with the yearly physical training tests, particularly 
the run.  There is no objective evidence of record that the 
Veteran experienced any difficulty with PT tests due to COPD or 
asthma.  In addition, the April 2010 VA examination report 
reflects that the reported that the Veteran smoked at least 1.5 
packs of cigarettes a day from the age of age 16 until he quit in 
2001, approximately 37 years.  VA received the Veteran's claim 
for COPD/asthma in 2005.  As the evidence reflects that the 
Veteran's respiratory disability is related to his smoking, and 
was not manifested within any applicable presumptive period, it 
is not compensable under 38 C.F.R. § 3.300 (2010) (service 
connection will not be considered for disability related to 
tobacco products for claims filed after June 9, 1998).  

The Veteran has also contended that his COPD/asthma may be 
related to chemicals in service.  The Veteran's STRs contain 
numerous references to skin problems and a recommendation that 
his duty assignment be changed to avoid chemicals irritants to 
his skin.  The records are entirely negative for the chemicals 
causing any respiratory problems.  In addition, the April 2010 VA 
examiner opined that the Veteran's chronic bronchitis is not 
related to his military service or chemical exposures while in 
service. 

The Veteran testified that he could "breathe pretty good while I 
was in the service and up until my very last year.  Then I 
started having some health problems and stuff, primarily 
breathing and some real skin-skin reactions to the stuff."  The 
Board acknowledges that the Veteran had skin complaints in 
service and that he was given a physical profile in December 1974 
which restricted him from any skin contact with chemicals  
However, any contention that he started having health problems, 
primarily breathing, his last year in service is less than 
credible based on the record as a whole.  The STRs reflect that 
in the first half of his service, he had sought medical treatment 
numerous times for skin irritants and cysts, had been 
hospitalized in January 1971 for a sore throat, had broken his 
hand, had numerous complaints and treatment for herpes infections 
of the eye, had numerous complaints of upper respiratory 
infections, and had suffered a second degree burn.  The STRs 
reflect more than 50 separate dates of treatment.  They are 
entirely negative for complaints of breathing difficulties, with 
the exception of an October 1972 entry which reflects diffuse 
wheezes in the chest with an impression of upper and lower 
respiratory infections, which the VA examiner considered in 
forming an opinion.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for COPD 
and/or asthma.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d 
at 1365.




ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for hay fever or allergic rhinitis is denied.

Service connection for COPD or asthma is denied.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


